 
Exhibit 10.14

 
2008 RESTATEMENT OF
EXECUTIVE SEVERANCE AGREEMENT




THIS RESTATEMENT (the “Restatement”) to the Executive Severance Agreement dated
November 19, 2003 and amended on November 9, 2006 (the “Agreement”) by and
between THERMO FISHER SCIENTIFIC INC., a Delaware corporation (the “Company”),
and Mr. Marc N. Casper (the “Executive”) is made this 21st day of November, 2008
by and between the Company and the Executive  (the “Effective Date”).


WHEREAS, the Company recognizes that the uncertainty regarding the future
employment prospects for key personnel may result in the departure or
distraction of key personnel to the detriment of the Company and its
stockholders;


WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
appropriate steps should be taken to reinforce and encourage the continued
employment and dedication of the Company's key personnel without distraction
from such uncertainty and related events and circumstances; and


WHEREAS, the Company and the Executive wish to amend and restate the Agreement
to bring the Agreement into compliance with Section 409A of the Internal Revenue
Code of 1986;


NOW, THEREFORE, as an inducement for and in consideration of the Executive
remaining in its employ, the Company agrees that the Executive shall receive the
severance benefits set forth in this Agreement in the event the Executive's
employment with the Company is terminated under the circumstances described
below.


        1.           Key Definitions.


As used herein, the following terms shall have the following respective
meanings:
 
              1.1           “Change in Control” means an event or occurrence set
forth in any one or more of subsections (a) through (d) below (including an
event or occurrence that constitutes a Change in Control under one of such
subsections but is specifically exempted from another such subsection):
 
                                              (a)           the acquisition by
an individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) of beneficial ownership of any capital stock of the Company
if, after such acquisition, such Person beneficially owns (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) 50% or more of either (i) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (ii) the combined voting power of the then-outstanding
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (a), the following acquisitions shall not
constitute a Change in Control: (i) any acquisition by the Company, (ii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or (iii)
any acquisition by any corporation pursuant to a transaction which complies with
clauses (i) and (ii) of subsection (c) of this Section 1.1; or

 

--------------------------------------------------------------------------------

 

 
          (b)          such time as the Continuing Directors (as defined below)
do not constitute a majority of the Board (or, if applicable, the Board of
Directors of a successor corporation to the Company), where the term “Continuing
Director” means at any date a member of the Board (i) who was a member of the
Board on the date of the execution of this Agreement or (ii) who was nominated
or elected subsequent to such date by at least a majority of the directors who
were Continuing Directors at the time of such nomination or election or whose
election to the Board was recommended or endorsed by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election; provided, however, that there shall be excluded from this clause (ii)
any individual whose initial assumption of office occurred as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents, by
or on behalf of a person other than the Board; or
 
                      (c)           the consummation of a merger, consolidation,
reorganization, recapitalization or statutory share exchange involving the
Company or a sale or other disposition of all or substantially all of the assets
of the Company in one or a series of transactions (a “Business Combination”),
unless, immediately following such Business Combination, each of the following
two conditions is satisfied: (i) all or substantially all of the individuals and
entities who were the beneficial owners of the Outstanding Company Common Stock
and Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding securities entitled to vote generally in the election of
directors, respectively, of the resulting or acquiring corporation in such
Business Combination (which shall include, without limitation, a corporation
which as a result of such transaction owns the Company or substantially all of
the Company's assets either directly or through one or more subsidiaries) (such
resulting or acquiring corporation is referred to herein as the “Acquiring
Corporation”) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, respectively; and (ii)
no Person (excluding the Acquiring Corporation or any employee benefit plan (or
related trust) maintained or sponsored by the Company or by the Acquiring
Corporation) beneficially owns, directly or indirectly, 50% or more of the then
outstanding shares of common stock of the Acquiring Corporation, or of the
combined voting power of the then-outstanding securities of such corporation
entitled to vote generally in the election of directors; or

 
Page 2 of 10
 
 
                      (d)          approval by the stockholders of the Company
of a complete liquidation or dissolution of the Company.
 
          1.2           “Cause” means the Executive's willful engagement in
illegal conduct or gross misconduct which is materially and demonstrably
injurious to the Company.  For purposes of this Section 1.2, no act or failure
to act by the Executive shall be considered “willful” unless it is done, or
omitted to be done, in bad faith and without reasonable belief that the
Executive's action or omission was in the best interests of the Company.
 
          1.3           “Disability” means the Executive's inability, due to a
physical or mental disability, for a period of 90 days, whether or not
consecutive, during any 360-day period to perform the Executive’s duties on
behalf of the Company, with or without reasonable accommodation as that term is
defined under state or federal law.  A determination of disability shall be made
by a physician satisfactory to both the Executive and the Company, provided that
if the Executive and the Company do not agree on a physician, the Executive and
the Company shall each select a physician and these two together shall select a
third physician, whose determination as to disability shall be binding on all
parties.
 
          1.4           “Good Reason” means the occurrence, without the
Executive's written consent, of any of the events or circumstances set forth in
clauses (a) through (f) below.  Notwithstanding the occurrence of any such event
or circumstance, such occurrence shall not be deemed to constitute Good Reason
if, prior to the effective date of termination (which shall be not less than 15
days following delivery of written notice of termination by Executive to the
Company), such event or circumstance has been fully corrected and the Executive
has been reasonably compensated for any losses or damages resulting therefrom.
 
          (a)           the assignment to the Executive of duties inconsistent
in any material respect with the Executive's position (including status,
offices, titles and reporting requirements), authority or responsibilities in
effect as of the date of this Agreement or a material diminution in such
position, authority or responsibilities;
 
                      (b)          a reduction in the Executive's annual base
salary as in effect on the date of this Agreement or as the same was or may be
increased hereafter from time to time;
 
                                              (c)           the failure by the
Company to (i) continue in effect any material compensation or benefit plan or
program, including without limitation any life insurance, medical, health and
accident or disability plan and any vacation program or policy, in which the
Executive participates or which is applicable to the Executive (a “Benefit
Plan”), unless an equitable arrangement (embodied in an ongoing substitute or
alternative plan) has been made with respect to such plan or program, (ii)
continue the Executive's participation therein (or in such substitute or
alternative plan) on a basis not materially less favorable than the basis
previously existing (iii) award cash bonuses to the Executive in amounts and in
a manner substantially consistent with past practice in light of the Company's
financial performance and Executive’s performance or (iv) continue to provide
any material fringe benefit previously enjoyed by Executive;

 
Page 3 of 10
 
 
                      (d)          a change by the Company in the location at
which the Executive performs the Executive’s principal duties for the Company to
a new location that is both (i) outside a radius of 50 miles from the
Executive's principal residence and (ii) more than 30 miles from the location at
which the Executive performed the Executive’s principal duties for the Company
immediately prior to the date of this Agreement; or a requirement by the Company
that the Executive travel on Company business to a substantially greater extent
than required immediately prior to the date of this Agreement;
 
                      (e)           the failure of the Company to obtain the
agreement from any successor to the Company to assume and agree to perform this
Agreement, as required by Section 6.1; and
 
                                              (f)           any failure of the
Company to pay or provide to the Executive any portion of the Executive's
compensation or benefits due under any Benefit Plan within seven days of the
date such compensation or benefits are due (provided, however, that in the case
of benefits, the Company shall have a period of 30 days after receipt of notice
from Executive to cure any default), or any material breach by the Company of
this Agreement or any employment agreement with the Executive.


The Executive's right to terminate the Executive’s employment for Good Reason
shall not be affected by the Executive’s incapacity due to physical or mental
illness.


                2.           Term of Agreement.  This Agreement, and all rights
and obligations of the parties hereunder, shall take effect upon the Effective
Date and shall expire upon the first to occur of (a) the expiration of the Term
(as defined below) or (b) the fulfillment by the Company of all of its
obligations under Sections 4 and 6.2 if the Executive's employment with the
Company terminates prior to the expiration of the Term.  “Term” shall mean the
period commencing as of the Effective Date and continuing in effect through
November 9, 2011; provided, however, that on November 9, 2011 and each November
9 thereafter, the Term shall be automatically extended for one additional year
unless, not later than six months prior to the scheduled expiration of the Term
(including any extension) thereof, the Company shall have given the Executive
written notice that the Term will not be extended.


               3.           Not an Employment Contract.  The Executive
acknowledges that this Agreement does not constitute a contract of employment or
impose on the Company any obligation to retain the Executive as an employee and
that this Agreement does not prevent the Executive from terminating employment
at any time.

 
Page 4 of 10
 

4.           Benefits to Executive.
 
                              4.1           Compensation.
 
                                              (a)           Termination Without
Cause or for Good Reason.  If the Executive's employment with the Company is
terminated by the Company (other than for Cause, Disability or death) or by the
Executive for Good Reason, then the Executive shall be entitled to the following
benefits:
 
                                                             (i)           the
Company shall pay to the Executive in a lump sum in cash within 30 days after
the date of termination the aggregate of the following amounts:
 
                                              (1)           the sum of (A) the
Executive's base salary through the date of termination, (B) the product of (x)
the annual bonus paid or payable (including any bonus or portion thereof which
has been earned but deferred) for the most recently completed fiscal year and
(y) a fraction, the numerator of which is the number of days in the current
fiscal year through the date of termination, and the denominator of which is 365
and (C) the amount of any accrued vacation pay, to the extent not previously
paid (the sum of the amounts described in clauses (A), (B), and (C) shall be
hereinafter referred to as the “Accrued Obligations”); and
 
                                              (2)           the sum of (A) two
(2) times the Executive's annual base salary and target bonus as in effect
immediately prior to the date of termination, and (B) the amount of any accrued
vacation pay, to the extent not previously paid; and
 
                                                             (ii)           for
24 months after the date of termination, or such longer period as may be
provided by the terms of the appropriate plan, program, practice or policy, the
Company shall continue to provide medical, dental and life insurance benefits to
the Executive and the Executive's family at least equal to those which would
have been provided to them if the Executive's employment had not been
terminated, in accordance with the applicable benefit plans in effect on the
date of termination or, if more favorable to the Executive and the Executive’s
family, in effect generally at any time thereafter with respect to other peer
executives of the Company and its affiliated companies; provided, however, that
(A) if the terms of a benefit plan do not permit continued participation therein
by a former employee, then an equitable arrangement shall be made by the Company
(such as a substitute or alternative plan) to provide as substantially
equivalent a benefit as is reasonably possible and (B) if the Executive becomes
reemployed with another employer and is eligible to receive a particular type of
benefits (e.g., medical insurance benefits) from such employer on terms at least
as favorable to the Executive and the Executive’s family as those being provided
by the Company, then the Company shall no longer be required to provide those
particular benefits to the Executive and the Executive’s family; and
 
                                                             (iii)          to
the extent not previously paid or provided, the Company shall timely pay or
provide to the Executive any other amounts or benefits required to be paid or
provided or which the Executive is eligible to receive following the Executive's
termination of employment under any plan, program, policy, practice, contract or
agreement of the Company and its affiliated companies  (other than severance
benefits) (such other amounts and benefits shall be hereinafter referred to as
the “Other Benefits”).

 
Page 5 of 10
 
 
                                              (b)           Termination for
Cause, Disability or Death.  If the Company terminates the Executive's
employment with the Company for Cause, then the Company shall (i) pay the
Executive in a lump sum in cash within 30 days after the date of termination,
the Executive’s base salary through the date of termination and (ii) timely pay
or provide to the Executive the Other Benefits. If the Company terminates the
Executive's employment with the Company because of the Executive’s disability or
the Executive’s death, then the Company shall (i) pay the Executive or the
Executive’s estate, in a lump sum in cash within 30 days after the date of
termination, the Accrued Obligations and (ii) timely pay or provide to the
Executive the Other Benefits.
 
                              4.2           Outplacement Services.  In the event
the Executive is terminated by the Company (other than for Cause, Disability or
death), the Company shall provide outplacement services through one or more
outside firms of the Executive’s choosing up to an aggregate of $20,000, with
such services to extend until the earlier of (i) 12 months following the
termination of the Executive’s employment or (ii) the date the Executive secures
full time employment.
 
                              4.3           Mitigation.  The Executive shall not
be required to mitigate the amount of any payment or benefits provided for in
this Section 4 by seeking other employment or otherwise. Further, except as
provided in Section 4.1(a)(ii), the amount of any payment or benefits provided
for in this Section 4 shall not be reduced by any compensation earned by the
Executive as a result of employment by another employer, by retirement benefits,
by offset against any amount claimed to be owed by the Executive to the Company
or otherwise.
 
                              4.4.          Release of Claims by
Executive.   The Executive shall not be entitled to any payments or other
benefits hereunder unless the Executive executes and, if applicable, does not
revoke, a full and complete release of claims and a reasonable and customary
separation agreement that includes nondisparagement and cooperation
provisions.  The parties further agree that the separation agreement shall not
include any restrictive covenants that are in addition to those already
contained in the Noncompetition Agreement between the Company and Executive
dated November 9, 2006.


5.           Disputes.  All claims by the Executive for benefits under this
Agreement shall be directed to and determined by the Board and shall be in
writing.  Any denial by the Board of a claim for benefits under this Agreement
shall be delivered to the Executive in writing and shall set forth the specific
reasons for the denial.  The Board shall afford a reasonable opportunity to the
Executive for a review of the decision denying a claim.  Any further dispute or
controversy arising under or in connection with this Agreement shall be settled
exclusively by arbitration in Boston, Massachusetts, in accordance with the
rules of the American Arbitration Association then in effect.  Judgment may be
entered on the arbitrator's award in any court having jurisdiction.

 
Page 6 of 10
 


6.           Successors.
 
                              6.1           Successor to Company.  The Company
shall require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company expressly to assume and agree to perform this Agreement to
the same extent that the Company would be required to perform it if no such
succession had taken place.  As used in this Agreement, “Company” shall mean the
Company as defined above and any successor to its business or assets as
aforesaid which assumes and agrees to perform this Agreement, by operation of
law or otherwise.
 
                              6.2           Successor to Executive.  This
Agreement shall inure to the benefit of and be enforceable by the Executive's
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.  If the Executive should die while any
amount would still be payable to the Executive or the Executive’s family
hereunder if the Executive had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to the executors, personal representatives or administrators of the
Executive's estate.


 7.           Notice.  All notices, instructions and other communications given
hereunder or in connection herewith shall be in writing.  Any such notice,
instruction or communication shall be sent either (i) by registered or certified
mail, return receipt requested, postage prepaid, or (ii) prepaid via a reputable
nationwide overnight courier service, in each case addressed to the Company, at
81 Wyman Street, Waltham, Massachusetts and to the Executive at the Executive’s
principal residence as currently reflected on the Company’s records (or to such
other address as either the Company or the Executive may have furnished to the
other in writing in accordance herewith).  Any such notice, instruction or
communication shall be deemed to have been delivered five business days after it
is sent by registered or certified mail, return receipt requested, postage
prepaid, or one business day after it is sent via a reputable nationwide
overnight courier service. Either party may give any notice, instruction or
other communication hereunder using any other means, but no such notice,
instruction or other communication shall be deemed to have been duly delivered
unless and until it actually is received by the party for whom it is intended.


 8.           Miscellaneous.
 
                              8.1           Severability.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, which shall
remain in full force and effect.
 
                              8.2           Injunctive Relief.  The Company and
the Executive agree that any breach of this Agreement by the Company is likely
to cause the Executive substantial and irrevocable damage and therefore, in the
event of any such breach, in addition to such other remedies which may be
available, the Executive shall have the right to specific performance and
injunctive relief.

 
Page 7 of 10
 
 
                              8.3           Governing Law.  The validity,
interpretation, construction and performance of this Agreement shall be governed
by the internal laws of the Commonwealth of Massachusetts, without regard to
conflicts of law principles.
 
                              8.4           Waivers.  No waiver by the Executive
at any time of any breach of, or compliance with, any provision of this
Agreement to be performed by the Company shall be deemed a waiver of that or any
other provision at any subsequent time.
 
                              8.5           Counterparts.  This Agreement may be
executed in counterparts, each of which shall be deemed to be an original but
both of which together shall constitute one and the same instrument.
 
                              8.6           Tax Withholding.  Any payments
provided for hereunder shall be paid net of any applicable tax withholding
required under federal, state or local law.
 
                              8.7           Entire Agreement.  This Agreement
sets forth the entire agreement of the parties hereto in respect of the subject
matter contained herein and supersedes all prior agreements, promises,
covenants, arrangements, communications, representations or warranties, whether
oral or written, by any officer, employee or representative of any party hereto
in respect of the subject matter contained herein, and any prior agreement of
the parties hereto in respect of the subject matter contained herein is hereby
terminated and cancelled, except as provided in the next
sentence.  Notwithstanding the foregoing sentence, if the Executive is party to
an agreement with the Company providing for the payment of benefits in the event
employment is terminated after a Change in Control (a “Change in Control
Agreement”), such Change in Control Agreement shall not be terminated or
cancelled by this Agreement and such Change in Control Agreement shall survive
and remain in effect in accordance with its own terms.  In the event the
Executive actually receives benefits under the Change in Control Agreement, the
Executive shall not also be entitled to receive benefits under this Agreement.
 
                              8.8           Amendments.  This Agreement may be
amended or modified only by a written instrument executed by both the Company
and the Executive.


 9.           Payments Subject to Section 409A.  Subject to the provisions in
this Section 9, any severance payments or benefits under this Agreement shall
begin only upon the date of the Executive’s “separation from service”
(determined as set forth below) which occurs on or after the date of termination
of the Executive’s employment.  The following rules shall apply with respect to
distribution of the payments and benefits, if any, to be provided to the
Executive under this Agreement:
 
                              a.             It is intended that each
installment of the severance payments and benefits provided under this Agreement
shall be treated as a separate “payment” for purposes of Section 409A of the
Code and the guidance issued thereunder (“Section 409A”).  Neither the Company
nor the Executive shall have the right to accelerate or defer the delivery of
any such payments or benefits except to the extent specifically permitted or
required by Section 409A.

 
Page 8 of 10
 


                              b.            If, as of the date of Executive’s
“separation from service” from the Company, the Executive is not a “specified
employee” (within the meaning of Section 409A), then each installment of the
severance payments and benefits shall be made on the dates and terms set forth
in this Agreement.
 
                              c.             If, as of the date of the
Executive’s “separation from service” from the Company, the Executive is a
“specified employee” (within the meaning of Section 409A), then:
 
                                              i.             Each installment of
the severance payments and benefits due under this Agreement that, in accordance
with the dates and terms set forth herein, will in all circumstances, regardless
of when the separation from service occurs, be paid within the Short-Term
Deferral Period (as hereinafter defined) shall be treated as a short-term
deferral within the meaning of Treasury Regulation § 1.409A-1(b)(4) to the
maximum extent permissible under Section 409A.  For purposes of this Agreement,
the “Short-Term Deferral Period” means the period ending on the later of the
fifteenth day of the third month following the end of the Executive’s tax year
in which the separation from service occurs and the fifteenth day of the third
month following the end of the Company’s tax year in which the separation from
service occurs; and
 
                                              ii.            Each installment of
the severance payments and benefits due under this Agreement that is not
described in paragraph c(i) above and that would, absent this subsection, be
paid within the six-month period following the Executive’s “separation from
service” from the Company shall not be paid until the date that is six months
and one day after such separation from service (or, if earlier, the Executive’s
death), with any such installments that are required to be delayed being
accumulated during the six-month period and paid in a lump sum on the date that
is six months and one day following the Executive’s separation from service and
any subsequent installments, if any, being paid in accordance with the dates and
terms set forth herein; provided, however, that the preceding provisions of this
sentence shall not apply to any installment of severance payments and benefits
if and to the maximum extent that such installment is deemed to be paid under a
separation pay plan that does not provide for a deferral of compensation by
reason of the application of Treasury Regulation § 1.409A-1(b)(9)(iii) (relating
to separation pay upon an involuntary separation from service).
 
                              d.            The determination of whether and
when the Executive’s separation from service from the Company has occurred shall
be made and in a manner consistent with, and based on the presumptions set forth
in, Treasury Regulation § 1.409A-1(h).  Solely for purposes of this paragraph d,
“Company” shall include all persons with whom the Company would be considered a
single employer under Section 414(b) and 414(c) of the Code.

 
Page 9 of 10
 
 
                              e.            All reimbursements and in-kind
benefits provided under this Agreement shall be made or provided in accordance
with the requirements of Section 409A to the extent that such reimbursements or
in-kind benefits are subject to Section 409A, including, where applicable, the
requirements that (i) any reimbursement is for expenses incurred during the
Executive’s lifetime (or during a shorter period of time specified in this
Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred and (iv) the right to reimbursement is not subject to set
off or liquidation or exchange for any other benefit.
 
                               f.            Notwithstanding anything herein to
the contrary, the Company shall have no liability to the Executive or to any
other person if the payments and benefits provided hereunder that are intended
to be exempt from or compliant with Section 409A are not so exempt or compliant.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
as of the day and year first set forth above.
 
THERMO FISHER SCIENTIFIC INC.


By:  /s/ Stephen G. Sheehan                                   
        Stephen G. Sheehan
        Senior Vice President, Human Resources




EXECUTIVE:




/s/ Marc N. Casper                                                   
Marc N. Casper






 

 
Page 10 of 10

--------------------------------------------------------------------------------

 
